Citation Nr: 0027102	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by skin problems.

2.  Entitlement to service connection for an eye disorder.

3. Entitlement to service connection for residuals of 
frostbite.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from October 1975 to October 
1978 and from August 1979 to March 1992.  


REMAND

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to the above-noted disorders.  In the veteran's 
notice of disagreement (NOD) received in March 1999, the 
veteran withdrew the issue of service connection for post-
traumatic stress disorder and a left shoulder disability.  It 
does not appear that he withdrew the issue of service 
connection for schizophrenia, which was adjudicated and also 
specifically listed, on the RO letter of August 13, 1998.   
In addition, the veteran's service medical records are 
incomplete.

Accordingly, the appeal is REMANDED for the following action:

1. The regional office should send the veteran a 
statement of the case on the issue of entitlement 
to service connection for schizophrenia.

2. The regional office should request the service 
department to provide the veteran's medical records 
for his entire service.  

3. Thereafter, after undertaking any additional 
appropriate development, the regional office should 
adjudicate the issues on appeal.


If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



